Citation Nr: 0336279	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-20 118A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hearing loss in the right ear. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic right foot disorder. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic back disorder. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
October 1982.

The claims for service connection for a chronic back 
disorder, a right eye disorder, and a chronic right foot 
disorder previously were denied by a Department of Veterans 
Affairs (VA) Regional Office (RO) in a February 1993 rating 
decision.  The RO notified the veteran of that decision in 
March 1993, and he did not timely appeal.  So that decision 
became final and binding on him based on the evidence then of 
record.

More recently, in March 1995, the RO determined the veteran 
had not submitted new and material evidence to reopen the 
claim for service connection for a back disorder.  The RO 
also denied his claim for service connection for 
hypertension.  And although notified of that decision, he did 
not timely appeal it.  So that decision also became final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

The current appeal to the Board of Veterans' Appeals (Board) 
arose from an even more recent rating decision of the RO in 
February 2002.  In that decision, the RO denied the veteran's 
claim for a compensable rating for the hearing loss in his 
right ear.  The RO also determined he had not submitted new 
and material evidence to reopen his additional claims of 
entitlement to service connection for a chronic back 
disorder, a chronic right foot disorder, and hypertension.



Also in that February 2002 rating decision, the RO determined 
the veteran had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for a 
right eye disorder.  And although he submitted a timely 
notice of disagreement (NOD) in December 2002 to initiate an 
appeal of this claim, and the RO issued him a statement of 
the case (SOC) in February 2003 in response, he did not then 
submit a timely substantive appeal (VA Form 9, etc.) to 
perfect his appeal to the Board concerning this additional 
issue.  38 C.F.R. § 20.200 (2003).  So the only claims 
currently before the Board are those indicated on the cover 
page of this decision.

The Board also must point out that, in his earlier filed 
December 2002 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge (VLJ) of the Board in 
Washington, DC.  The Board scheduled his hearing for July 16, 
2003, but he failed to appear for it.  He has not contacted 
the Board to explain his absence or request that his hearing 
be rescheduled.  So the Board deems his hearing request 
withdrawn.  38 C.F.R. § 20.702(d) (2003).

The RO in Washington, DC, now has jurisdiction over this 
case, and that office forwarded the appeal to the Board.  
Whereas the control and processing of the case previously was 
handled by the RO in Montgomery, Alabama.

For the reasons explained below, this case must be REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA redefined VA's preliminary 
duty to assist claimants in the development of their claims 
and enhanced VA's duty to notify claimants of the information 
and evidence necessary to substantiate their claims for VA 
benefits.  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  As part of the notice, 
VA is to specifically inform the veteran and his 
representative of which portion, if any, of the evidence is 
to be provided by him and which part, if any, VA will attempt 
to obtain on his behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

A preliminary review of the record on appeal reveals that, 
while the RO has notified the veteran of the evidence needed 
to support his application to reopen his previously denied 
and unappealed claims, and has requested that he submit 
this evidence (see the RO letter dated June 5, 2001), he has 
not been specifically notified of the laws and regulations 
implementing the enhanced duty to notify and assist 
provisions of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has indicated 
the notice provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) do indeed apply to "those claimants who seek to 
reopen a claim by submitting new and material evidence, 
pursuant to 38 U.S.C. § 5108."  Quartuccio, 16 Vet. App. at 
187.  Moreover, the Court has remanded numerous cases to the 
Board for a lack of proper VCAA notice being provided to 
claimants.  Thus, the veteran must be informed of this new 
law and its implementing regulations before deciding his 
appeal.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) also recently invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (the 
implementing regulation) as inconsistent with 38 U.S.C.A. 
§ 5103(b)(1).  Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify under the VCAA is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to cure a VCAA related 
procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the veteran a letter 
that complies with the VCAA notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002), as well as §§ 5102, 5103, 
and 5103A (West 2002).  In doing so, the 
letter must explain what, if any, 
information not previously provided is 
necessary to substantiate his claims.  
And he must be advised of what evidence 
the RO will obtain on his behalf, if any, 
and what evidence he is responsible for 
obtaining and submitting (medical and/or 
lay evidence).  He also must be assured 
that he has a full year to respond to the 
VCAA notice, unless he specifically 
waives this right.  

2.  If additional evidence is submitted 
or otherwise obtained, the RO should 
readjudicate the veteran's claims.  If 
benefits are not granted to his 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and given an 
opportunity to respond.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case.  No action is required of the veteran until he receives 
further notice.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




